Blackmar, J.
Motion for a mandamus directed to the board of examiners of the board of education commanding them to place the relator’s name on the eligible list as an assistant teacher of mathematics for high schools. The relator’s petition states that “ section 84 of the by-laws of the board of education provides that applicants for licenses as assistant teachers in high schools must have had five years’ ‘ satisfactory ’ experience in teaching,” and that the board of examiners refused his license and to place his name on the eligible list “upon the claim that his experience as grade teacher has not been ‘ satisfactory.’ ” On the face of relator’s petition he is not entitled to a writ of mandamus, not even to an alternative writ, for, even if the allegations of the petition were established by the verdict of a jury, he could not succeed. “ Satisfactory” means satisfactory to the board of examiners and not to a court or jury. The power to issue licenses and, necessarily, to determine under the by-laws of the department who are entitled to the same, is given by law to the board of examiners. G-reater N. Y. Charter, § 1089. The court cannot substitute its judgment that the experience of the relator was satisfactory in the place of that of the board of examiners.
Motion denied, with ten dollars costs.